FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    December 17, 2021

                                    No. 04-20-00268-CR

                             Quinton Ramon WILLIAMSON,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR0283
                    Honorable Maria Teresa (Tessa) Herr, Judge Presiding


                                      ORDER
       Appellant’s second motion for extension of time to file his Motion for Rehearing and
Motion for Rehearing En Banc is GRANTED. It is ORDERED that appellant’s motion is due on
or before December 21, 2021. No further extensions will be granted absent extenuating
circumstances.


                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court